Citation Nr: 0915836	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  06-11 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than April 17, 
2007, for the award of service connection for posttraumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right leg injury, 
medial aspect, mid-calf with rupture of blood vessels.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1968 
through August 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of July 2005 and August 2008 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.

The Veteran testified before the undersigned Veterans Law 
Judge at a Board hearing in January 2009 at the San Diego, 
California RO.  A transcript of that hearing is of record.  
At the Board hearing, the Veteran stated that he had 
submitted additional evidence to the RO that had not yet been 
added to the claims file; however, he noted that he had 
additional copies of the same evidence to submit at the 
hearing, and specifically waived his right to have the 
additional evidence considered initially by the RO.  See 
January 2009 Board hearing transcript.


FINDINGS OF FACT

1.  By way of a March 1975 rating decision, the RO denied 
service connection for a right leg injury, medial aspect, 
mid-calf with ruptured blood vessels; the Veteran did not 
appeal.

2.  The Veteran filed a claim to reopen in August 1994, which 
the RO denied by way of a December 1995 rating decision.  The 
Veteran did not appeal.

3.  Evidence received since the December 1995 RO decision is 
new to the record, and by itself or when considered with 
previous evidence of record, raises a reasonable possibility 
of substantiating the underlying claim.

4.  The Veteran does not have a right leg injury, medial 
aspect, mid-calf with rupture of blood vessels that is 
related to military service.

5.  A claim of service connection for PTSD was originally 
denied by the RO in a December 1995 rating decision.  By way 
of a February 1997 letter, the RO notified the Veteran that 
the previous denial was confirmed and continued on the basis 
that the Veteran failed to submit new and material evidence.  
The Veteran did not appeal.  

6.  The Veteran's application to reopen his claim of 
entitlement to service connection for PTSD was received by VA 
on April 17, 2007.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
Veteran's claim of service connection for a right leg injury, 
medial aspect, mid-calf with rupture of blood vessels.  38 
U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. §§ 3.156, 
3.303, 3.304 (2008).

2.  The Veteran does not have a right leg injury medial 
aspect, mid-calf, with rupture of blood vessels that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

3.  The criteria for award of an effective date prior to 
April 17, 2007, for a grant of service connection for PTSD 
have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.400 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but 
see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr 05, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

Although the VCAA has changed the standard for processing 
Veterans' claims, the VCAA has left intact the requirement 
that new and material evidence be received in order to reopen 
a previously and finally denied claim under 38 U.S.C.A. 
§ 5108.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2005, March 2006, June 2007, and August 2007.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)  

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was also apprised of the 
criteria for assigning disability ratings and for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and he was informed of the requirement that 
new and material evidence must be received in order to reopen 
a claim, and he was told what was required to substantiate 
the underlying service connection claim.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  In the present case, the RO has obtained the 
Veteran's service treatment records (STRs), VA and private 
medical records and obtained an examination in furtherance of 
his claim.  Regarding the Veteran's claim to reopen service 
connection for a right leg injury, the Board notes that 
during the Veteran's January 2009 Board hearing, he stated 
that he received treatment at the West Los Angeles VAMC, and 
he noted that VA had not attempted to obtain records from 
this medical center.  However, the record contains a June 
2005 negative response from the West Los Angeles VAMC noting 
that the computer database for this medical center had been 
checked for records pertaining to the Veteran; however, no 
records were found.  As such, the Board finds that VA has 
satisfied its duty to attempt to obtain relevant records on 
the Veteran's behalf.

Further, in connection with the appeal for an earlier 
effective date, there is no indication that any additional 
action is needed to comply with the duty to assist.  For this 
issue, the outcome of the appeal turns on a determination as 
to the date that a claim to reopen service connection for 
PTSD was received.  There is no need for further medical 
examination or opinion, and therefore, the Board finds that 
no further development action is required.

II. Claim to Reopen

A decision of the RO becomes final and is not subject to 
revision on the same factual basis except when a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In this case, a December 1995 rating decision denied 
a claim to reopen service connection for a right leg injury, 
medial aspect, mid-calf with rupture of blood vessels; the 
Veteran did not appeal, and therefore, this 1995 rating 
decision represents a final decision.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Thus, the Veteran's claim for service connection for a right 
leg injury, medial aspect, mid-calf with rupture of blood 
vessels may not be reopened unless VA has received evidence 
that was both not of record at the time of the 1995 denial, 
and that also raises a reasonable possibility of 
substantiating the claim that the Veteran's right leg injury 
is related to military service.

Considerable evidence and argument has been added to the 
record since the prior final denial in December 1995, some of 
which rises to the level of new and material evidence-i.e., 
raises a reasonable possibility of substantiating the claim 
that the Veteran's right leg injury, medial aspect, mid-calf 
with rupture of blood vessels, is related to his time spent 
in the military.  Specifically, a January 2009 medical 
opinion by L.D., M.D., stated that the Veteran was suffering 
from chronic pain and resultant gait instability secondary to 
saphenous neuralgia which was clearly related to his service-
connected fall in 1970.  Dr. D. reasoned that the Veteran's 
mechanism of injury would directly impact the saphenous nerve 
and could result in a painful chronic neuralgia.  Thus, 
because Dr. D.'s January 2009 opinion raises a reasonable 
possibility of substantiating the claim, the Board finds that 
new and material evidence to reopen a claim of service 
connection for the Veteran's right leg injury, medial aspect, 
mid-calf with rupture of blood vessels has been presented, 
and the claim is therefore reopened.

New and material evidence has been received to reopen a claim 
of service connection for a right leg injury, medial aspect, 
mid-calf with rupture of blood vessels.

III. Service Connection

Background

The Veteran contends that his currently diagnosed right 
saphenous neuropathy is the result of his in-service right 
leg injury which occurred in 1970.  Specifically, the Veteran 
noted that he injured his right leg during physical training 
and also noted another injury that occurred in 1970 at Fort 
Bragg, where he cut his right shin while on guard duty.

The service treatment records (STRs) contain three separate 
entries referencing the right leg.  A November 1968 entry 
noted pain in the left foot and right leg, and a December 
1970 entry noted a 8 to 10-centimeter diameter area of 
discoloration on the right leg medial aspect of the middle 
calf, site of a prior injury.  The examiner noted no evidence 
of edema.  A March 1971 entry noted that there continued to 
be a slightly hard lump on the shin where the Veteran broke a 
blood vessel in October 1970.  On examination, the examiner 
noted hyperpigmented skin, and an underlying firm mass along 
the medial aspect of the distal tibia.  The examiner noted 
that he could not be certain whether he was feeling the tibia 
or subcutaneous scar tissue, and stated that he would recheck 
the injury next week, but that there should not be a need for 
further treatment unless a bony lesion was present.  The 
Veteran's May 1971 separation examination revealed a normal 
clinical evaluation for the Veteran's lower extremities.  
(The Board notes that the STRs do not reference the specific 
injury but only mention a prior injury.)

Here, the first post-service indication in the record of 
complaints or treatment related to the right leg is a March 
1995 entry noting that the Veteran had pain in his right leg 
sustained from the service, and was currently complaining of 
right leg pain although he had no difficulty in ambulation.

Progress notes from the Loma Linda VA medical center (VAMC) 
dated from December 2000 through September 2009, contain 
several entries related to the Veteran's right leg.  A 
December 2000 entry noted that the Veteran experienced 
chronic problems with his right leg from a blunt injury while 
in the service 29 years ago.  The Veteran reported that it 
remained sore to touch, and sore when he was too active.  An 
April 2001 entry noted that the Veteran continued to complain 
of leg pain which began in 1970 after kicking a metal pipe 
while on duty at Fort Bragg.  The Veteran was assessed with 
right leg pain, post-traumatic bone/tissue injury.  A March 
2005 entry noted that the Veteran had progressively worsening 
pain in his right medial lower leg for many years, noting 
that the Veteran injured his medial shin while in service, 
which resulted in a deep cut.  The examiner diagnosed the 
Veteran with a painful right saphenous neuropathy.  A March 
2005 entry noted that a neurology consultation, including an 
EMG and EEG, were performed that showed an essentially normal 
study, noting that clinically, the Veteran's history and 
description were most consistent with the diagnosis of a 
right saphenous neuropathy; however, the notation stated that 
unfortunately, this was not normally accessible via nerve 
conduction studies, as was the case here.  An October 2005 
entry noted that the Veteran complained of pain in the right 
medial calf and ankle area, and stated that although 
neurology diagnosed saphenous neuropathy, they were unable to 
test the nerve.  The entry shows that the Veteran had a 
history of pain in the area since the 1970's from falling 
over a decorative wood block while on guard duty.  

Additionally, a September 2006 entry shows that the Veteran 
had a history of a painful right saphenous neuropathy post-
traumatic bone/tissue injury in 1971, noting that a December 
2000 x-ray was normal, and a May 2001 bone scan was normal.  
The September 2006 examiner noted that by history, it 
appeared more likely than not that the chronic right leg pain 
was a result of an injury the Veteran suffered in service in 
1971.  A November 2006 entry noted that the Veteran was 
status post laceration of the medial right leg in 1971, and 
that the Veteran had pain in the right saphenous nerve 
distribution since that time.  A May 2005 physical therapy 
consultation diagnosed neuropathic pain of the right 
saphenous nerve, stating that the Veteran presented 
complaining of worsening right leg pain for the past 30 
years, which had been diagnosed as a painful saphenous 
neuropathy.

In April 2007, the Veteran was afforded a QTC examination to 
determine the etiology of his currently diagnosed right 
saphenous neuropathy.  The examiner noted that he had 
reviewed the claims file, including the STRs, and all 
outpatient treatment records from the Loma Linda VAMC.  The 
examiner, S.P., M.D. noted that the original in-service right 
shin injury took place some time prior to December 10, 1970, 
although he noted that there were no in-service records to 
confirm the injury, but as noted above, the in-service 
December 1970 entry reported an area of 8x10 centimeters of 
discoloration in the medial right lower leg, which occurred 
when the Veteran bumped his leg against an object while on 
guard duty. (The April 2007 examiner noted that this was 
according to the history provided by the Veteran because 
there was no mention of the specific injury in the STRs.)  
The examiner stated that the subsequent diagnosis of a right 
saphenous neuropathy was made on March 9, 2005 after a normal 
nerve conduction study, where the physician stated that the 
Veteran's symptoms based on history were most consistent with 
right saphenous neuropathy.  Dr. P. noted that this diagnosis 
was given to the Veteran based on persistent complaints of 
right lower leg pain and was not based on any objective 
findings.  As such, the examiner stated that for the 
Veteran's claimed condition of right saphenous neuropathy, 
there was no diagnosis because there was no pathology to 
render a diagnosis, and also noted that x-rays of the right 
tibia and fibula taken at the time of the examination were 
within normal limits.

In assessing the likelihood that right saphenous neuropathy 
(which Dr. P. was reluctant to even diagnose due to the lack 
of objective findings of the disability) was related to the 
in-service right shin injury, Dr. P. stated that it was 
medically impossible to relate the two conditions because 
according to the December 1970 in-service notation, there was 
no mention of any laceration or claim of any laceration by 
the Veteran at that time.  Dr. P. noted that later records 
(outpatient treatment records) also mentioned blunt trauma, 
and noted that although other outpatient treatment records 
referred to the in-service right shin injury as a laceration, 
the examiner noted that the entries were mistaken because a 
laceration, including any scar, scab or suture was not noted 
in the December 1970 in-service entry.  Rather, Dr. P. noted 
that the in-service entry showed evidence of a blunt trauma 
of the right lower extremity.  He noted that there was no 
medical explanation for a peripheral neuropathy of a single 
nerve distribution to develop in an area of a blunt trauma 
that caused a bruise/ecchymosis (discoloration) which 
signified only mild to moderate force since any severe force 
would have caused either skin laceration or bone damage.  
Based on the above analysis, Dr. P. concluded that the right 
saphenous neuropathy was not caused by the in-service right 
shin injury.

A medical opinion by L.D., M.D. of the Community Medical 
Group of Riverside, submitted in January 2009 stated that the 
Veteran was suffering from chronic pain and resultant gait 
instability secondary to saphenous neuralgia which was 
clearly related to his in-service fall injury in 1970.  Dr. 
D. noted that the Veteran's mechanism of injury would 
directly impact the saphenous nerve and could result in a 
painful chronic neuralgia.  Dr. D. diagnosed the Veteran with 
chronic right leg pain and gait instability secondary to 
saphenous neuralgia and chronic tibial contusion pain.  At 
this examination where the etiology assessment was made, the 
Veteran reported that his right leg problems began as a 
result of a specific injury which occurred in 1970 while on 
active duty at Fort Bragg.  Specifically, the Veteran noted 
that he was on guard duty, heard a suspicious noise, and ran 
around to the noise to investigate, at which point he tripped 
over the footing of a decorative pillar with his right leg, 
causing him to trip and fall, impacting the medial aspect of 
his lower limb.  The Veteran reported immediate pain, and 
stated that the area became swollen and tender and the 
Veteran noted numbness and tingling from the lower inner leg 
to the foot and inner toes.  Dr. D. did not indicate whether 
or not he had reviewed the claims file, including the STRs 
that discussed the specific type of injury the Veteran 
sustained while on active duty.

Law and Analysis

The pertinent law states that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).

Here, the record includes some evidence of a current 
disability-specifically, right saphenous neuropathy as 
diagnosed by certain care providers.  Further, the STRs 
contain a December 1970 entry noting a right leg injury 
medial aspect mid calf which had an 8 to 10 centimeter 
diameter area of discoloration at the site of a prior injury; 
and a March 1971 entry noted that there continued to be a 
slightly hard lump on the shin where the Veteran broke a 
blood vessel in October 1970.  Despite evidence of an in-
service injury, the discharge examination revealed a normal 
clinical evaluation for the Veteran's lower extremities.  See 
May 1971 separation examination.  Additionally, the first 
post-service indication of any complaints or treatment 
involving the right leg was not until a March 1995 progress 
note, over 20 years after discharge, which noted that the 
Veteran was experiencing right leg pain.  Further, although 
outpatient treatment records frequently noted right leg pain, 
the first actual diagnosis in the record was not until a 
March 2005 neurology consultation when the physician 
diagnosed right saphenous neuropathy.  The physician 
diagnosed right saphenous neuropathy based solely on the 
Veteran's reported history which included persistent 
complaints of right lower leg pain.  The Board finds that the 
absence of documented symptoms of leg pain until 1995, the 
negative separation examination, and the absence in the 
record of an actual diagnosis until 2005, over 30 years after 
discharge, weighs against the claim.  This is so even though 
the Veteran has said that he had continuous symptoms since 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(it is proper to consider the Veteran's entire medical 
history, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ("negative evidence" could be considered in 
weighing the evidence).  Had he had such a continuous 
problem, the Board expects that he would have mentioned it at 
his separation examination.  

Finally, the Board finds that the greater weight of the 
evidence is against a finding of a nexus between any current 
disability and any in-service right leg injury.  The Board is 
not persuaded by Dr. D.'s January 2009 statement that the 
Veteran's current right saphenous neuropathy is related to 
the 1970 in-service right leg injury, nor the September 2006 
progress note entry stating that by history, it appeared more 
likely than not that the chronic right leg pain was a result 
of an injury the Veteran suffered in service in 1971.  
Instead, the Board gives greater weight to the April 2007 
examiner's opinion, which offered a thorough rationale, 
including a clinical explanation that took into account the 
precise mechanism of injury discussed in the December 1970 
in-service notation that referenced the right leg injury.

The Board notes that the September 2006 physician did not 
review the service treatment records, which is evident 
because he reported that the in-service injury took place in 
1971, when the injury actually occurred in 1970.  Further, 
the September 2006 examiner offered no medical rationale for 
his opinion that a right saphenous neuropathy was related to 
the in-service injury.  He did not provide a clinical 
explanation for how the injury or bruise noted in the in-
service entry could lead to a current right leg disability.  
The Board is also not swayed by Dr. D.'s statement that the 
Veteran currently suffers from saphenous neuralgia which is 
related to his in-service fall injury in 1970.  Dr. D. 
explained that the Veteran's mechanism of injury would 
directly impact the saphenous nerve and could result in a 
painful chronic neuralgia.  Initially, the Board notes that 
his opinion is too speculative to be probative because he 
provided no clinical data or other rationale to support his 
opinion; nor is there anything in the record that would give 
it substance.  By using the term "could," without 
supporting rationale, Dr. D.'s opinion is too speculative to 
provide the degree of certainty required for medical nexus 
evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Additionally, and perhaps most significantly, although the 
Veteran during his 2009 Board hearing noted that Dr. D. had 
reviewed his medical records, Dr. D. did not state that he 
had reviewed the claims file, including the STRs, which would 
have required him to consider the December 1970 entry that 
discussed the specific symptoms, which included a 
bruise/discoloration.  Here, although Dr. D. based his 
opinion regarding the etiology of right saphenous neuropathy 
on the precise mechanism of injury, it is unclear whether he 
reviewed the December 1970 in-service entry which referred to 
the immediate effects of the injury.  As such, the Board 
finds Dr. D.'s opinion regarding the mechanism of the in-
service right leg injury and its relation to right saphenous 
neuropathy carries less probative weight than the April 2007 
examiner's opinion because Dr. D. did not have all the 
information available to him to make a proper assessment.  If 
Dr. D. had reviewed all the evidence of record, including the 
STRs, he would have seen the December 1970 entry which noted 
the precise effects of injury, in addition to the absence of 
documented problems for years after service, both things the 
April 2007 VA examiner took into account.

Specifically, the April 2007 VA examiner, Dr. P., reviewed 
the STRs and entire claims file, and offered a thorough 
rationale for his opinion, stating that it was medically 
impossible to relate the two conditions (the in-service 
injury and a current right saphenous neuropathy) because 
there was no medical explanation for a peripheral neuropathy 
of a single nerve distribution to develop in an area of a 
blunt trauma which caused only a bruise/ecchymosis 
(discoloration).  Dr. P. explained that a 
bruise/discoloration signified only mild to moderate force 
because any severe force would have caused either a skin 
laceration or bone damage.  Dr. P.'s opinion was based on a 
review of the December 1970 in-service notation that did not 
mention that the right leg injury resulted in any type of 
laceration, scar, scab or suture, and Dr. P. noted that the 
Veteran did not claim that a laceration was a part of the 
injury.  In sum, Dr. P. stated that because a right saphenous 
neuropathy could not develop from the injury 
(bruise/discoloration), he concluded that any right saphenous 
neuropathy was not caused by the in-service right shin 
injury.  Additionally, Dr. P. noted that right saphenous 
neuropathy was not diagnosed until March 2005, when the 
physician, based on the Veteran's reported symptoms and not 
any specific objective medical evidence, made the diagnosis.  

The Board also notes that the thoroughness and detail of a 
medical opinion are important factors in assessing the 
probative value of the opinion.  Prejean v. West, 13 Vet. 
App. 444, 448-499 (2000).  In this case, without any clinical 
evidence to support his conclusion, Dr. D. makes the bald 
assertion that the mechanism of injury would directly impact 
the saphenous nerve and could result in a painful chronic 
neuralgia.  However, as noted above, the medical evidence 
does not show, as Dr. D. suggested, that any current right 
saphenous neuropathy is a likely medical outcome of the in-
service injury-specifically, a bruise/discoloration of the 
right leg.  Consequently, the Board gives greater evidentiary 
weight to the April 2007 VA opinion, which was detailed, 
thorough, and supported by a review of the record.

In summary, after weighing all the evidence of record, 
including the Veteran's own statements, the Board finds that 
service connection for a right leg injury, medial aspect, 
mid-calf with rupture of blood vessels is not warranted.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  On the basis of the above 
analysis, and after consideration of all the evidence, the 
Board finds that the preponderance of the evidence is against 
this service connection claim.  Any currently diagnosed right 
saphenous neuropathy or other residual is not traceable to an 
injury or disease incurred in or aggravated during active 
military service.  

IV. Earlier Effective Date

Generally, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim will be the day following separation from active 
service or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  See 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  

The effective date for a reopened claim, after a final 
disallowance, shall be the date of receipt of the new claim 
or date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii) (2008).  See Nelson v. Principi, 18 Vet. App. 
407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 451 
(2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), 
aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see also Lapier v. 
Brown, 5 Vet. App. 215 (1993) (an award granted on a reopened 
claim may not be made effective prior to the date of receipt 
of the reopened claim).

The Veteran was originally denied service connection for PTSD 
by way of a December 1995 rating decision.  The Veteran was 
notified of the denial on January 18, 1996.  The Veteran did 
not appeal this denial; and therefore, it became final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.302, 20.1103 (2008).  On January 30, 1997, the Veteran 
filed a claim to reopen which was received by the RO January 
30, 1997.  By a February 1997 letter, the RO notified the 
Veteran that the previous denial was confirmed and continued 
because no new and material evidence had been submitted.  The 
Veteran was informed of his right to appeal, but did not 
appeal this decision, and it consequently became final.  
38 C.F.R. § 20.1103.  As such, new and material evidence was 
required to reopen the claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).  In April 2007, the 
Veteran submitted a petition to reopen his claim of service 
connection for PTSD.  By way of an August 2008 rating 
decision, the RO reopened the Veteran's claim and granted 
service connection with an evaluation of 50 percent effective 
from April 17, 2007.

The Veteran is seeking an effective date prior to April 17, 
2007, for the award of service connection for PTSD.  He 
contends that the effective date of the service connection 
award should be in August 1979, when he filed a claim for 
service connection for a nervous condition.  Alternatively, 
during his January 2009 Board hearing, the Veteran asserted 
that he was entitled to an effective date in 1995 because VA 
did not help him research his stressor events at that time 
even though he told VA the same information in 1995 as he did 
in 2007 when he filed his claim to reopen.  See January 2009 
Board hearing.

In this case, as will be explained below, the Board has 
carefully considered the Veteran's contentions, but finds 
that they do not provide a basis upon which to award an 
earlier effective date.

The claim on which the current appeal is based was signed on 
April 17, 2007, and the Veteran's accredited representative 
submitted the signed claim to the RO on April 20, 2007.  (The 
claim was not date stamped by VA).  The petition to reopen 
was granted, and the Veteran was awarded service connection 
for PTSD by way of an August 2008 rating decision.  

Here, the evidence clearly shows that a final disallowance is 
the February 1997 notification that confirmed and continued 
the previous denial of service connection for PTSD because no 
new and material evidence had been submitted.  The evidence 
also clearly shows that the claim to reopen was signed April 
17, 2007 (the date of receipt was not noted), and that it is 
a claim re-opened after final disallowance.  In light of the 
foregoing, the earliest effective date that may be awarded 
for service connection for the Veteran's PTSD is April 17, 
2007.

As noted above, the Veteran generally asserts that his PTSD 
should have been service connected and rated back to 1995 
because this is when he first filed his claim for service 
connection and he believed that the RO had the same 
information before it in 1995 as it did in 2007 when it 
granted his claim.  In this regard, the Board notes that the 
above determination is based on the law pertaining to 
effective dates for claims to re-open after a prior final 
disallowance, which is what the Veteran filed on April 17, 
2007.  Final decisions, such as the RO's December 1995, and 
February 1997 denial of service connection for PTSD, will be 
accepted as correct unless there is clear and unmistakable 
error (CUE).  See 38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 3.105 (2008).  If the Veteran believes that CUE was 
committed in the December 1995 or February 1997 decision, he 
may file a claim on that basis.  The Board currently does not 
have jurisdiction to review such a claim.

Additionally, it has been suggested that an earlier effective 
date should be assigned because service connection was based 
on service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim for service connection for PTSD in December 1995.  See 
38 C.F.R. § 3.156(c)(3) (an award made based at least in part 
on service department records that existed but were not of 
record when a claim was first decided is effective on the 
date entitlement arose or the date VA received the previously 
denied claim, whichever is later.)  Here, however, the record 
is clear that the original denial of service connection in 
December 1995 was based on the lack of a corroborated 
stressor event because at the time, the Veteran did not 
provide VA with the necessary information such as a specific 
incident, names or a date range that would have allowed for 
effective research.  As such, the Board finds that the 
assertion that an earlier effective date is warranted under 
the provisions of 38 C.F.R. § 3.156(c) is without merit.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim for an award of service 
connection for PTSD at an earlier date.  Although the Veteran 
contends that the effective date for the grant of service 
connection for PTSD should be earlier than April 17, 2007, 
the record presents no evidentiary basis for the assignment 
of an earlier effective date.  As noted above, the effective 
date for a claim shall be the date of receipt of the claim to 
reopen or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400.  Here, the Board finds that the date the 
claim was filed, April 17, 2007, controls.  The governing 
legal authority is clear and specific, and VA is bound by 
it.  As such, the claim for an earlier effective date is 
denied.


ORDER

Service connection for right leg injury, medial aspect, mid-
calf with rupture of blood vessels is denied.

Entitlement to an effective date prior to April 17, 2007, for 
the award of service connection for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


